April 25, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals
 INDIAN OIL COMPANY, LLC AND WILLIAM E. TROTTER, II, Appellants

NO. 14-11-00908-CV                     V.

                    BISHOP PETROLEUM INC., Appellee
                           ____________________
      This cause, an appeal from the judgment in favor of appellee, BISHOP
PETROLEUM INC., signed July 15, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We order each party to pay their own costs incurred in this appeal. We
further order this decision certified below for observance.